Citation Nr: 1749733	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to October 3, 2011, a rating in excess of 30 percent prior to July 1, 2015, and a rating in excess of 50 percent thereafter for service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2013.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in May 2015 when it was remanded for additional development.  Thereafter, in an August 2015 supplemental statement of the case, the RO increased the Veteran's rating for service-connected dysthymic disorder to 50 percent, effective July 1, 2015.  The appeal continues as this was not a complete grant of benefits.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).


FINDINGS OF FACT

1. Prior to January 18, 2012, the Veteran's dysthymic disorder manifested in occupational and social impairment with occasional decrease in work efficiency; but it did not manifest in occupational and social impairment with reduced reliability and productivity.  

2. From January 18, 2012, the Veteran's dysthymic disorder manifests in occupational and social impairment with reduced reliability and productivity; but it does not manifest in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. A rating of 30 percent, but no higher, is warranted for service connected dysthymic disorder prior to January 18, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).

2. A rating of 50 percent, but no higher, is warranted for service connected dysthymic disorder from January 18, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In deciding this appeal, the Board has considered whether separate ratings for additional periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the appeal period, the Veteran was assigned a 10 percent disability rating from October 29, 2010 and a 30 percent disability rating from October 3, 2011 for dysthymia under Diagnostic Code 9433.  Thereafter, the Veteran was assigned a 50 percent disability rating for major depressive disorder under Diagnostic Code 9434.  

The average impairment of earning capacity due to dysthymia and major depressive disorder is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).

A 10 percent disability evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran appealed to the Board in May 2013, this claim is governed by the DSM-IV, and not the amended DSM-5 criteria.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Treatment records throughout the period on appeal indicate that the Veteran sought treatment for psychiatric symptoms.

The Veteran's treatment records indicate that he has been prescribed medication for anxiety since at least October 2010.  See Medication Reconciliation June 2015.  During a November 2010 physical therapy consultation, the Veteran indicated he was self-employed as a real estate appraiser.  He also submitted mental health records showing that he attended individual therapy to sort out "some life issues" beginning in November 2010.  In January 2011, he was described as having a "flat affect".  In February 2011, he indicated that he was sleeping well "again" after a change in his medication.  He also reported an increase in irritability and road rage.  In March 2011, the Veteran stated that he was in a positive mood with a decrease in irritability and mood changes.  He stated that his medication has helped him to feel more at ease with himself.     

Based on the above, the Board finds that a rating of 30 percent is warranted prior to January 18, 2012 for the Veteran's service-connected dysthymic disorder.  Despite his symptoms being mostly managed by medication, the Veteran endorses depression intermittently throughout the time period and was noted to have a flat affect.  Additionally, there is evidence that he had at least some sleep impairment during this time.  However, the Veteran does not meet the requirements for a higher, 50 percent rating during this time.  Although there is evidence that the Veteran had irritability and road rage, he was maintaining employment and even indicated that the medication was helping him to have a positive mood and feel more at ease with himself.  As such, the evidence does not show occupational and social impairment with reduced reliability and productivity prior to January 18, 2012.  Entitlement to a disability rating of 30 percent, but no higher, for dysthymic disorder is granted for this time.    

During a January 18, 2012 VA examination, the examiner stated that the Veteran's mental disorder caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported being married and divorced once with an adult son with whom he was very close.  The Veteran just got out of a relationship with a woman after 10 years.  The Veteran has a GED and attended some college.  He reported receiving VA mental health treatment for the previous 3 years.  He endorsed depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, and suicidal ideation.  He denied current suicidal intent or behavior but indicated he had lots of road rage.  He stated that he had occasional panic symptoms and was not sleeping soundly.  He denied compulsions or hallucinations and there was no evidence of psychosis.  The examiner described the Veteran as having a chronic low grade depression.  A GAF of 65 was assigned.

In April 2012, during individual therapy, the Veteran denied thoughts of suicide but stated that he experienced feelings of sadness on ocasion.  He was described as oriented with good judgment and an affect congruent with his mood.  In May 2012, the Veteran reported that his coping strategies include walking, photography, working on his ex-girlfriend's garden, and cooking soup for the indigent.  

In April 2012, the Veteran reported that he had variable intensity of anxiety, with finances being the main source of psychosocial stress.  He indicated that his anxiety has been fluctuating as he has had increased alone time to process several unfortunate events that have happened in the past, including the death of his mother, sister, and ex-partner's mother in the previous 2 years.  He stated that his relationship with his partner ended in the previous year.  The Veteran reported not being more depressed than usual but more anxious.  He denied changes in appetite, concentration, and energy level.  He denied suicidal and homicidal ideation.  On observation, he was well dressed and properly groomed.  He was alert, oriented, and cooperative.  His mood was good and his affect was reactive, euthymic, full range, and mood congruent.  There was no evidence of delusions or paranoia.  His insight was fair, judgment limited, and impulse control was fair.    

In August 2012, the Veteran stated he was doing well and his medications were "doing what they were supposed to do."  His anxiety was under control though he said he was stressed lately because work was picking up.  He reported separating from his partner a year prior and living on his own.  The Veteran said that he was overall doing well.  On observation, the Veteran was well dressed and properly groomed.  He was alert and oriented with a spontaneous demeanor and cooperative.  His mood was described as "fine" and his affect was reactive, euthymic, full range, and mood congruent.  There was no evidence of delusions or paranoia.  

During individual therapy in October 2012, the Veteran reported having a wonderful time with his son who had stayed with him the previous month.  They toured Colorado and Utah and took pictures together.

In November 2013, the Veteran reported that he enjoys a hobby of photography and is beginning to learn how to do a digital darkroom.  He reported that he was depressed related to his back problems/surgery, but it has resolved.  The Veteran stated that he has occasional night sweats but no nightmares, stating he sleeps well.  He noted that a friend that cooks for him every night so he eats well.  The Veteran indicated that his memory and concentration were okay.  On observation, he was well groomed, calm, and verbal.  His memory and orientation were intact.  There was no significant abnormality noted in movement or speech.  His mood was "pretty good" with a flexible and congruent affect.  His insight and judgment were adequate and thoughts were logical and linear.  He denied suicidal and homicidal intent and delusions.  

During the December 2013 Board hearing, the Veteran reported weekly mental health treatment at the Veteran Center.  He stated that despite the medication, he was anxious and depressed.  He said he experiences panic attacks about once a month but felt ongoing feelings of hypervigilance and unrest.  He reported anywhere from 4 to 7 hours of sleep a night.  The Veteran also indicated that he has difficulty concentrating and he was experiencing increasing problems controlling his anger but stated that he was maintaining his employment.  He noted an increase in some of his medications and said that he did not have a lot of friends and mostly stayed to himself.  He reported that he was still friends with his previous girlfriend.  He said that he was not really a person who thought about suicide but that he was finding himself depressed for longer periods of time.       

In February 2014, the Veteran reported ongoing mental health treatment once a month with a VA social worker.  He stated that his sleep was okay and he denied nightmares but had rare intrusive memories.  He said that he sometimes has some depression and anxiety.  He noted daily use of medication  for his dysthymic disorder, taking extra if he feels anxious.  On observation, his grooming was good and the Veteran was at ease and engaged.  He was oriented and alert.  His mood was "pretty good" with a fluid and congruent affect.  Insight and judgement were adequate and his thoughts were organized.  He denied suicidal and homicidal intent and delusions.   

A June 2015 psychiatry note indicates that the Veteran was well groomed, calm, and verbal.  His memory and orientation were intact.  His mood was curious with a flexible and congruent affect.  Insight and judgment were adequate and thoughts were logical and linear.  He denied suicidal and homicidal ideation and delusions.  He reported that his sleep, concentration, and appetite were good.

During a July 2015 VA examination, the examiner noted the Veteran's diagnosis of persistent depressive disorder (dysthymia) with anxious distress, severe.  The examiner further indicated that that the Veteran's mental condition caused occupational and social impairment with reduced reliability and productivity, clarifying that the Veteran's impairment is social functioning rather than occupational.  The Veteran stated that he lost a 10-year intimate relationship due to a road rage incident in 2012.  He denied dating since that time because he did not know what issues in a relationship might "set him off."  He noted a good relationship with his 31 year old son, with whom he has taken photography trips, but not in the previous few years.  The Veteran further indicated that his only friends both moved out of the area in the recent past, so he has no friends with whom he socializes.  He stated that his main leisure activity is photography, which he took up about 10 years previously.  The Veteran reported difficulty working for others due to conflicts with supervisors and work demands.  Accordingly, he is a self-employed residential real estate appraiser.  He obtains work through the Internet, so he has no direct contact with his employers.  He denied problems interacting with people whose homes he is appraising and at times he volunteers at a local homeless shelter with no reported problems.  The examiner indicated that the Veteran's history of depressive and anxiety symptoms appear to be of a longstanding nature, likely dating back to his military service.  While the Veteran did not meet the criteria for a diagnosis of PTSD, he exhibits a wide variety of symptoms of depression and anxiety.  The examiner further indicated that the Veteran's dysthymic disorder seems to have increased somewhat in severity since his previous examination in January 2012, particularly in the area of social functioning.  At the time of the examination, he had no significant problems with occupational functioning, but is relatively socially isolated.  The Veteran endorsed depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  On observation, the Veteran was dressed casually but neatly with a constricted, but appropriate, affect and a depressed mood.  His speech was within normal limits with no gross deficits in attention or concentration.  Nor were deficits noted in memory or cognitive functioning.  There was no evidence of paranoid ideation, delusions, hallucinations, or other symptoms of psychosis.  He reported passive suicidal ideation for a number of years, but denied any intent to harm himself or a history of suicide attempts.  He denied homicidal ideation and his insight and judgment appeared intact.  The Veteran reported near continuous anxiety, taking medication 3 times a day, which is helpful in calming him down.  He stated that he has road rage incidents, during which he pulls in front of other drivers and slams on his breaks, flips them off, etc.  He denied any physical confrontations with others, indicating that he fears he would lose control if he did so.  He reported variable sleep, indicating he has nightmares about once a month.      

Based on the above, the Board finds that a 50 percent rating, but no higher, is warranted from January 18, 2012.  From that time, the Veteran's symptoms are reflective of occupational and social impairment with reduced reliability and productivity.  The Veteran continued to work, but found difficulty maintaining any close friendships, even noting the end of a 10 year relationship.  He later clarified that this relationship ended due to an incident of road rage.  Additionally, although he indicated that he would volunteer at a soup kitchen and enjoyed photography, it is noted that these hobbies are largely solitary activities that require minimal, if any, interaction with others. 

However, despite the above, the Board finds that a rating in excess of 50 percent is not warranted at any time during the appeal period.  While the Veteran indicated he had some suicidal ideation, he denied active thoughts of suicide and had mostly "okay" sleep with limited intrusive thoughts.  Additionally, he was regularly described as being appropriately dressed with proper self-care.  Further, although he struggled in maintaining friendships, he regularly reported a close relationship with his son, even traveling and engaging in photography with him.  He also reported that although the long-term relationship ended, he maintained a friendship with his ex-girlfriend.  Finally, the Veteran's GAF score of 65 during this period is reflective of mild symptomatology.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  As noted by the VA examiner, the Veteran's symptoms primarily inhibit his social interactions, but not occupational.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted from January 18, 2012.    

Despite the Veteran's indications that his disability interferes with his employment, the Veteran was noted to be maintaining self-employment throughout the appeal period.  Accordingly, the Board finds that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating of 30 percent is granted prior to January 18, 2012 for service-connected dysthymic disorder; subject to the laws and regulations governing payment of VA compensation.  

A disability rating of 50 percent, but no higher, is granted from January 18, 2012 for service-connected dysthymic disorder; subject to the laws and regulations governing payment of VA compensation.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


